On Rehearing.
DAWKINS, J.
L3, 4] A further consideration of this case convinces us that the ruling of the trial court, excluding parol evidence to show that the rents to accrue upon the property for the year 1920, subsequent to the transfer on January 26th of that year, were not conveyed with the property, was correct. However, inasmuch as 26 days of the year *6491920 liad expired wlien the sale was made, the plaintiff is not entitled to recover the rents ior that period, at the rate of $7.81 per day, or a total of $208.06. This amount defendant is entitled to recover in reconvention.
For the reasons assigned, our former decree is amended so as to allow the defendant, Cedar Grove Realty Company, Inc., to recover in reconvention against the plaintiffs the sum of $203.06, and, as thus amended, the said decree is reinstated and made the final judgment of this court.
O’NIELL, J., adheres to his dissenting opinion.